DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 and 23-35 are pending.

Claim 1 is newly amended.

Claims 23-35 are newly added.

Claims 1-8 and 23-35 have been examined on their merits. 



Information Disclosure Statements
The Information Disclosure Statement received on 07/26/2022 has been received and considered.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 20130137130, 2013, on IDS 11/19/2019, previously cited 04/26/2022, hereafter “Wells”).
In regards to claims 1, Wells teaches that induced pluripotent stem cells (iPSCs) can undergo directed differentiation in a step-wise manner first into definitive endoderm, then into hindgut (hindgut spheroids), and then into intestinal tissue (page 5, paragraph [0077]). Wells teaches that iPSCs may be differentiated into definitive endoderm by contacting cells with Activin A and Wnt3a (p2, paragraph [0030]). Wells also teaches that Wnt3a and FGF4 were used to direct definitive endoderm into a hindgut differentiation (p 11-13, paragraph [0156]). Additionally, Wells teaches that when spheroids formed they were transferred and imbedded in Matrigel (p 11-13, paragraph [0156]). Finally, Wells teaches that to investigate intestinal regionalization, hindgut spheroids were cultured with BMP and EGF (p25, paragraph [0187]).
Wells also teaches that in one example for directing hindgut development of PSCs, over three days, cells were treated with increasing levels of 0%, 0.2%, and 2% of defined FBS (paragraph [0136]) which overlaps with the ranges of 0%-0.2%, 0.2%-0.5%, and about 1%-2% or 2% or more, each of the days 1, 2, and 3, respectively.
In regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
The specific combination of features claimed is disclosed within the broad genera of growth factors and cytokines taught by Wells, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of growth factors and cytokines from within the disclosure of Wells to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”.
In regards to claim 8, Wells does not specifically teach that the colonic cells express one or more of SATB2, MUC5B, MUC2, INSL5, HOXA13, CKB, FXYD3, HOXB13. 
However, since Applicant’s disclosure (specification, and claim 1) indicates that generating definitive endoderm by culturing iPSCs in the presence of Activin A and Wnt3a, then differentiating definitive endoderm into hindgut by culturing definitive endoderm in the presence of FGF4 and Wnt3a, and FBS 0%-0.2%, 0.2%-0.5%, and about 1%-2% or 2% or more, each of the days 1, 2, and 3, respectively, then collecting spheres, suspending them in Matrigel, and culturing them in the presence of EGF and BMP is sufficient to generate colonic cells, and therefore expression of the markers SATB2, MUC5B, MUC2, INSL5, HOXA13, CKB, FXYD3, HOXB13, the Wells reference cell method is deemed to inherently generate colonic cells which express one or more of SATB2, MUC5B, MUC2, INSL5, HOXA13, CKB, FXYD3, HOXB13 as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." 
In regards to claims 23, Wells teaches that after formation of hindgut spheroids, addition of BMP2 to 3D cultures promotes patterning of developing intestinal organoids to a distal fate after 28 days compared to the Nog/EGF/Rspo1 cocktail without BMP2 (paragraph [0192]). Wells also teaches that spheroids were embedded in Matrigel, and after spheroids solidified, media added (paragraph [0156]). Therefore, Wells teaches that culturing in the presence of EGF or BMP comprises overlaying the epithelial spheres suspended in Matrigel in medium containing EGF and BMP.
In regards to claim 24-25, Wells teaches that the activating step comprised contacting precursors with both Wnt3a and FGF4 over a specific activation period (claim 8).  Wells also teaches that this activation period is between 24 and 120 hours which overlaps the ranges of 3-4 days as in claim 24. Since, as above, Wells also teaches that Wnt3a and FGF4 were used to direct definitive endoderm into a hindgut differentiation (p 11-13, paragraph [0156]), this also overlaps with the step wherein the culturing of EGF and BMP is for 1-4 days, as in claim 25.
In regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
In regards to claims 26-30, Wells teaches that one example 50 ng/mL of EGF was used (paragraph [0151]) which overlaps with the range of 50-100 ng/mL and is close to the range of about 100-250 ng/mL and about 100 ng/mL. 
In regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Additionally, in regards to ranges that are close, MPEP 2144.05(I) states, “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.
Furthermore, a person of ordinary skill in the arts could arrive at any of the concentrations of about 100-250 ng/mL, about 250-500 ng/mL, about 500 ng/mL or more, or about 100 ng/mL by routine optimization, and neither the claims nor the specification points to a criticality in these concentrations.
In regards to routine optimization, MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")”.
In the instant case, a person of ordinary skill in the arts would be motivated to adjust the concentration of EGF to maximize efficiency of differentiation of iPSCs to colonic cells, and a greater concentration could promote the efficiency of that differentiation. Furthermore, because Wells teaches that EGF can promote differentiation of iPSCs to colonic cells, and since neither the specification or claims points to a criticality in the concentrations, it could be done with predictable results and a reasonable expectation of success.
Therefore, the teachings of Wells render obvious Applicant’s invention as claimed.



Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wells, as applied to claims 1, 8, and 23-30 above, and further in view of Zhou et al. (Stem Cell Reviews and Reports, 2015, previously cited 04/26/2022, hereafter “Zhou”).
The teachings Wells are relied upon as above.
In regards to claim 2, Wells does not explicitly teach that iPSCs were reprogrammed from whole or peripheral blood. 
However, Zhou teaches that peripheral blood cells can be reprogrammed to iPSCs (Fig. 1, p654). Zhou also teaches that reprogramming iPSCS from peripheral blood is faster, more efficient, and simplifies the manufacturing process as compared to other methods (Discussion, p661). Zhou also teaches that iPSC generation from peripheral blood has broad therapeutic uses such as the need for iPSCs for vulnerable individuals such as pediatric patients (p663, column 2). 
	A person of ordinary skill in the arts would be motivated to modify the method of Wells, and specifically use peripheral blood, because as taught by Zhou, doing so would be more efficient, saving time and expenses, and because the cells could then be used for patients in need. Furthermore, because Zhou teaches that it can be used to streamline the iPSC manufacturing process, and because Wells and Zhou are in the same technical field of generating iPSCS, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 3, as above, while Wells does not explicitly teach that iPSCs were reprogrammed from a non-B cell, non-T cell component of blood, Zhou teaches that iPSCs derived from peripheral blood were free of detectable immunoglobulin heavy chain and T cell receptor gene rearrangements, which was suggestive that the iPSCs derived from non-B- or non T-lymphoid cells (Abstract, p652; p660, Blood derived iPSCs are free from gene rearrangements and transgenes). Additionally, Zhou teaches that iPSCs derived from T-lymphocytes are not ideal because T-lymphocytes need to be activated before reprogramming, and have lower reprogramming efficiency (p653, column 1, last paragraph). Zhou also teaches that T- or B- lymphocytes harbor sets of gene rearrangements that skew development to T cells and can spontaneously develop T-cell lymphomas (p653, column 1, last paragraph). 
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Wells and use non-B or non-T cells because those cells would be easier to reprogram, saving time and expenses, and because they would be safer to use for therapies. Furthermore, because Zhou, teaches that iPSCs can be readily derived from non-B or non-T cell components of blood, and Wells and Zhou are in the same technical field of generating iPSCS, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Wells and Zhou render the invention unpatentable as claimed.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wells, as applied to claims 1, 8, and 23-30 above, and further in view of Barrett et al. (Stem Cells Translational Medicine, 2014, on IDS 11/19/2019, previously cited 04/26/2022, hereafter “Barrett”).
The teachings Wells are relied upon as above.
In regards to claim 4, Wells does not explicitly teach that iPSCs were reprogrammed lymphoblastoid B-cell derived induced pluripotent stem cells (LCL-iPSCs). 
However, Barrett teaches that iPSCs can be derived from LCL-iPSCs (Introduction, p1429). Barrett also teaches that the ability to reprogram LCL to iPSCs is beneficial because it can be used for a multitude of patient-specific disease indications and because those cells can differentiate into disease-relevant cell types that offer an opportunity to develop predictive cellular assays for disease modeling and drug discovery (Introduction, p1429). Additionally, Barrett teaches that the use of LCLs to generate iPSCs would greatly benefit regenerative medicine (Conclusion, p1434).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Wells and specifically reprogram LCL-iPSCs because it would allow them to obtain a dynamic cell type that can be used to tailor therapies to patients over a wide-range of disease states. Furthermore, because Barrett demonstrates that iPSCs can readily be reprogrammed from LCLs, and Wells and Barrett are in the same technical field of generating iPSCs, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 5, while Wells does not explicitly teach that iPSCs were reprogrammed cells obtained from a subject afflicted with an inflammatory bowel disease (IBD), Wells teaches that pluripotent stem cells can be used to treat inflammatory bowel diseases (p1, paragraph [0013]). 
However, Barrett teaches that iPSCs can be reprogrammed from cells obtained from a subject afflicted with IBD, and that those cells can be used to differentiate into intestinal cells and treat patients with those conditions (Introduction, p1429).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Wells, and generate iPSCs obtained from a subject afflicted with IBD because it could be used to generate intestinal cells most specific to those subjects, which would increase chances of a successful treatment, save costs, and reduces burdens on patients overall. Furthermore, because Barrett demonstrates that iPSCs can readily be reprogrammed from IBD patient-derived cells, and Wells and Barrett are in the same technical field of generating iPSCs, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Wells and Barrett renders the invention unpatentable as claimed.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells, as applied to claims 1, 8, and 23-30 above, and Wells and Barrett, as applied to claim 5 above, and further in view of O’Neill et al. (Redox Biology, 2015, previously cited 04/26/2022, hereafter “O’Neill”).
The teachings Wells and Barrett are relied upon as above.
In regards to claim 6-7, while Wells does not explicitly that that iPSCs were reprogrammed cells obtained from a subject afflicted with IBD, or that the IBD was an early onset or very early onset version of the disease, Wells teaches that induced pluripotent stem cells can be obtained from infants and children (p3, paragraph [0059]) and also, as above, that pluripotent stem cells can be used to treat inflammatory bowel diseases (p1, paragraph [0013]). 
In regards to the difference between early onset and very early onset IBD, the specification defines early onset IBD as IBD in a subject “less than 18, 17, 16, 15, 14, 13, or less years of age”, and very early IBD as IBD in a subject less than 13, 12, 11, 10, 9, 8, 7, 6, 5, 4, 3, 2, or less years of age” (Specification, p13, lines 23-25), but does not differentiate these terms further.
While Wells does not give a specific age range for “children” or “infants”, children are commonly understood to be less than 18 years of age, and infants one year or less. Therefore, barring evidence to the contrary, Wells is deemed to teach that iPSCs can be obtained from subjects with ages that correspond to the ages for early onset and very early onset IBD.
Furthermore, as above, Barrett teaches that iPSCs can be reprogrammed from cells obtained from a subject afflicted with IBD, and that those cells can be used to differentiate into intestinal cells and treat patients with those conditions (Introduction, p1429).
Additionally, O’Neill teaches that very early onset inflammatory bowel disease (VEOIBD) tends to be caused by different genetic mutations, as compared to the disease in adults (p144, column 2, first full paragraph).
O’Neill further teaches that iPSCs represent a revolution in the field of stem cell research, permitting the establishment of cellular models and pathologies that can be used to differentiate into many cell types, are not hampered by ethical issues, and are particularly useful when derived from the somatic cells of patients (p142, Induced pluripotent stem cells – potent cellular models for pathophysiological studies and therapeutic development).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Wells, and obtain cells from subjects with early and very early onset IBD directly because since their mutations appear to be different than in the adult version of the disease, cells most specific to those patients would have the highest compatibility for treating the disease. Furthermore, because Barrett demonstrates that iPSCs can readily be reprogrammed from IBD patient-derived cells, it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teaching of Wells, Barrett, and O’Neill renders the invention unpatentable as claimed.


Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wells, as applied to claims 1, 8, and 23-30 above, and further in view of Valera et al. (PLoSONE, 2010, hereafter “Valera”).
The teachings of Wells are relied upon as above.
In regards to claims 31-35, Wells teaches that spheroids were cultured with BMP2 (paragraph [0191]), but is silent on the concentration of BMP used.
	However, Valera teaches a method of differentiating embryonic stem cells with BMP2 or BMP6 homodimers, or BMP2/6 heterodimers at concentrations of 10 or 100 ng/mL for each BMP (abstract, p1; Figure 5b, p7). Valera also teaches that these BMPs were able to generate definitive endoderm, as measured by the expression of definitive endoderm marker CXCR4 (Figure 5a, p7). Furthermore, Valera teaches that higher concentrations were able to produce a higher percentage of CXR4+ cells (and therefore definitive endoderm), for all BMP treatments.
	A concentration of 100 ng/mL, as taught by Valera, lies within the concentration ranges of about 50-100 ng/mL, about 100-250 ng/mL, and about 100 ng/mL, as in claims 31, 32, and 35, respectively.
In regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Furthermore, a person of ordinary skill in the arts could arrive at any of the concentrations of about 250-500 ng/mL and about 500 ng/mL or more, as in claims 33 and 34, respectively by routine optimization, and neither the claims nor the specification points to a criticality in these concentrations.
In regards to routine optimization, MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")”.
In the instant case, as above, Valera teaches that as the concentration of BMP increased so did the percentages of CXCR4+ cells (Figure 5b, p7). Therefore, a person of ordinary skill in the arts would be motivated to optimize the concentration of BMP, and go higher than the teachings of Valera, because a greater concentration of BMP could lead to a higher percentage of CXCR4+ cells (and therefore, definitive endoderm). Furthermore, because Valera teaches that the concentration of BMP may vary, and neither the claims not specification points to a criticality in the concentrations, it could be done with predictable results and a reasonable expectation of success.
A person of ordinary skill in the arts would be motivated to modify the method of Wells, and use a concentration of BMP, that lies within the ranges of claims 31-35, or could be optimized to be so, because Valera teaches that higher concentrations of BMP are more effective for inducing differentiation of definitive endoderm, and doing so would save time and expenses. Furthermore, because Valera teaches that definitive endoderm can be differentiated with BMP at these concentrations, and Wells and Valera are in the same technical field of using stem cells to differentiate into definitive endoderm, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Wells and Valera renders the invention unpatentable as claimed.



Response to Arguments

Applicant remarks that claim 1 as amended requires both Activin A and Wnt3a and increasing concentrations of FBS, and that Wells only requires only Activin A (without WNT3a) and increasing concentration of HyClone dFBS. Applicant further remarks that Wells teaches that DE cells were incubated with FGF4 and Wnt4a only after iPSCs were differentiated into definitive endoderm (Remarks, p5-6).
	Applicant’s remarks have been fully considered but are not found persuasive.
As above, Wells teaches that iPSCs may be differentiated into definitive endoderm by contacting cells with Activin A and Wnt3a (paragraph [0030]). Most specifically, Wells teaches that the definitive endoderm cell is derived by contacting the pluripotent stem cell with one or more molecules selected from the group consisting of Activin, the BMP subgroups of the TGF-beta superfamily of growth factors; Nodal, Activin A, Activin B, BMP4, Wnt3a, and a combinations thereof (paragraph [0030]). Therefore, Wells teaches that iPSCs can be cultured with Activin A and Wnt3a at the same time.
Also, as above, Wells also teaches that in one example for directing hindgut development of PSCs, over three days, cells were treated with increasing levels of 0%, 0.2%, and 2% of defined FBS (paragraph [0136]) which overlaps with the ranges of 0%-0.2%, 0.2%-0.5%, and about 1%-2% or 2% or more, each of the days 1, 2, and 3, respectively.
Therefore, since Wells teaches that definitive endoderm can be differentiated by contacting cells with both Activin A and Wnt3a and the gradient treatment of FBS, Wells teaches the “generation of definitive endoderm by culturing iPSCs in the presence of Activin A and Wnt3a, increasing concentration of fetal bovine serum (FBS) over time” as in claim 1.
In regards to incubated with FGF4 and Wnt4a only after iPSCs were differentiated into definitive endoderm, claim 1 as amended recites in part “differentiation into hindgut by culturing definitive endoderm in the presence of FGF4 and either Wnt3a or CHIR99021”. Therefore, claim 1 requires incubating with FGF4 and Wnt4a after iPSCS were differentiated into definitive endoderm as well.

Applicant remarks that other references, which were cited for allegedly disclosing i) peripheral blood cells can be reprogrammed to iPSCs, ii) iPSCs derived from peripheral blood were free of detectable immunoglobulin heavy chain and T cell receptor gene rearrangements, iii) iPSCs can be derived from LCL-iPSCs, iv) iPSCs can be reprogrammed from cells obtained from a subject afflicted with IBD, and that those cells can be used to differentiate into intestinal cells, and v) very early onset inflammatory bowel disease tends to be caused by different genetic mutations, as compared to the disease in adults, fail to disclose or suggest a method of generating colonic cells and fail to cure the deficiency of Wells (Remarks, p6). More specifically, applicant remarks that none of Zhou, Barrett nor O’Neill do not disclose generating definitive endoderm by culturing iPSCs (Remarks, p7).
Applicant’s remarks have been fully considered but are not found persuasive.
As detailed above, Wells teaches generating definitive endoderm by culturing iPSCs, and is therefore not deficient. Moreover, none of Zhou, Barrett, nor O’Neill is relied upon to teach this feature.

Applicant remarks that Wells teaches markers as in paragraph [0110], but fails to teach generating “colonic cells” expressing one or more of the markers as in claim 8 (Remarks, p7).
While Wells teaches the markers in in paragraph [0110], Wells also explicitly teaches that “The representative constituents include but are not limited to” these markers (paragraph [0110]). Therefore, Wells teaches that these cells may include markers outside of this list.
Additionally, since Applicant’s disclosure (specification, and claim 1) indicates that generating definitive endoderm by culturing iPSCs in the presence of Activin A and Wnt3a, then differentiating definitive endoderm into hindgut by culturing definitive endoderm in the presence of FGF4 and Wnt3a, and FBS 0%-0.2%, 0.2%-0.5%, and about 1%-2% or 2% or more, each of the days 1, 2, and 3, respectively, then collecting spheres, suspending them in Matrigel, and culturing them in the presence of EGF and BMP is sufficient to generate colonic cells, and therefore expression of the markers SATB2, MUC5B, MUC2, INSL5, HOXA13, CKB, FXYD3, HOXB13, the Wells reference cell method is deemed to inherently generate colonic cells which express one or more of SATB2, MUC5B, MUC2, INSL5, HOXA13, CKB, FXYD3, HOXB13 as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."

Applicant therefore, asserts that amended independent claim 1 and its dependent claims are allowable over the cited references and requests withdrawal of the rejections under 35 U.S.C. 103 (Remarks, p8).
Applicant’s remarks have been fully considered but are not found persuasive.
As detailed above, the cited references still teach amended independent claim 1 and its dependent claims, and therefore the rejections under 35 U.S.C. 103 cannot be withdrawn at this time.


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/
Examiner, Art Unit 1632                                                                                                                                                                                

/LAURA SCHUBERG/Primary Examiner, Art Unit 1632